 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JON HUMES,                                        No. 2:17-cv-2609 KJN P
12                      Plaintiff,
13          v.                                         ORDER
14   LUKENBILL, et al.,
15                      Defendants.
16

17          Plaintiff is a prisoner, proceeding pro se and in forma pauperis. Plaintiff seeks relief

18   pursuant to 42 U.S.C. § 1983.

19          On December 14, 2018, the court ordered the United States Marshal to serve the

20   complaint on defendants. Process directed to defendant Lukenbill was returned unserved because

21                  Placer County Sheriff’s Dept not willing to accept service. The
                    County currently employs two correctional officers with the last
22                  name “Lukenbill.” The Plaintiff has not identified a first name or
                    initial or any other identifying information that would help identify
23                  the correct defendant. Nothing further.
24   (ECF No. 34.) Therefore, plaintiff must provide additional information to serve this defendant.

25   Plaintiff shall promptly seek such information through discovery, the California Public Records

26   Act, Calif. Gov’t. Code §§ 6250, et seq., or other means available to plaintiff. If access to the

27   required information is denied or unreasonably delayed, plaintiff may seek judicial intervention.

28   ////
                                                       1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The Clerk of the Court is directed to send to plaintiff one USM-285 forms, along with

 3   an instruction sheet and a copy of the complaint filed March 21, 2018;

 4            2. Within sixty days from the date of this order, plaintiff shall complete and submit the

 5   attached Notice of Submission of Documents to the court, with the following documents:

 6                     a. One completed USM-285 form for each defendant;

 7                     b. Two copies of the endorsed complaint filed March 21, 2018; and

 8                     c. One completed summons form (if not previously provided) or show good cause

 9   why he cannot provide such information.

10   Dated: February 20, 2019

11

12

13
     /hume2609.8e(2)
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   JON HUMES,                                    No. 2:17-cv-2609 KJN P
10                    Plaintiff,
11         v.                                      NOTICE OF SUBMISSION OF
                                                   DOCUMENTS
12   LUKENBILL, et al.,
13                    Defendant.
14

15         Plaintiff hereby submits the following documents in compliance with the court's order

16   filed _____________________ :

17         ____           completed summons form

18         ____           completed USM-285 forms

19         ____           copies of the ___________________

20                                            Complaint

21   DATED:

22

23

24

25                                                     ________________________________

26                                                     Plaintiff

27

28
                                                   3
